961 F.2d 1576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glen L. EVERHART, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1174.
United States Court of Appeals, Sixth Circuit.
May 8, 1992.

Before RALPH B. GUY, JP., BOGGS and SILER, Circuit Judges.

ORDER

1
Glen L. Everhart, a pro se Michigan resident, appeals the district court's order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Everhart filed an application for social security disability benefits and supplemental security income benefits with the Secretary, alleging that he suffered from an impaired back, pain, and blindness in the right eye due to glaucoma.   Following a hearing, the administrative law judge (ALJ) determined that Everhart was not disabled because he did not have a severe impairment prior to the expiration of his insured status on September 30, 1970.   The Appeals Council affirmed the ALJ's determination.


3
Everhart then filed a complaint seeking judicial review of the Secretary's decision.   Upon review, the district court remanded the case to the Secretary for a new hearing.   Following the second hearing, the ALJ determined that Everhart was not disabled prior to the expiration of his insured status.   However, given his present age, Everhart was entitled to supplemental security income benefits.   Everhart then sought judicial review of the Secretary's decision denying his request for social security disability benefits.   The parties filed cross-motions for summary judgment.   The district court issued judgment for the Secretary.   Everhart then filed a timely appeal.   He requests leave to proceed in forma pauperis.


4
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Everhart's allegation of disabling pain is not supported by the record.   Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853 (6th Cir.1986).   Furthermore, the medical evidence and the testimony of the vocational expert constitute substantial evidence that Everhart could perform a significant number of jobs in the national economy prior to the expiration of his insured status.   See Studaway v. Secretary of Health and Human Services, 815 F.2d 1074, 1076 (6th Cir.1987);   Bradford v. Secretary of Health and Human Services, 803 F.2d 871, 874 (6th Cir.1986) (per curiam).


5
Accordingly, we grant pauper status for the purposes of this appeal and affirm the judgment for the reasons set forth in the district court's opinion filed on October 11, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.